UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2 ) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2009. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 1-33726 ADVANCED BATTERY TECHNOLOGIES, INC, (Exact Name of Registrant as Specified in its Charter) Delaware 22-2497491 (State or other jurisdiction (I.R.S. Employer ID Number) of incorporation or organization) 15 West 39th Street, Suite 14A, New York, NY 10018 (Address of principal executive offices) Issuer's Telephone Number, including Area Code: 212-391-2752 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer X Non-accelerated filer Small reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ State the aggregate market value of the voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was sold, or the average bid and ask prices of such common equity, as of a specified date within the past 60 days. The aggregate market value of the Registrant’s common stock, $.001 par value, held by non-affiliates as of June 30, 2009, the last business day of the Registrant’s most recently completed second quarter, was $196,051,597, based on $4.03 per share, the closing price on that date. As of March 29, 2010 the number of shares outstanding of the Registrant’s common stock was 68,586,531 shares, $.001 par value. DOCUMENTS INCORPORATED BY REFERENCE:None. AMENDMENT NO. 2 :EXPLANATORY NOTE This amendment is being filed in order to : · Insert Item 4 as a reserved item, and renumber all subsequent Items; · Restate the 2009 financial statements to reclassify $1.2 million from selling, general and administrative expense to an offset to gain on bargain purchase; · Restate the 2008 financial statements to record the fair value of outstanding warrants as a liability and realize the gain or loss on change in value of the warrants; · Modify Item 7: Management’s Discussion and Analysis to (1) reflect the effects of the aforesaid restatements, (2) expand the disclosure regarding the gain on bargain purchase, (3) include a table of debt service obligations, and (4) expand the disclosure regarding advances to supplier; · Modify the Notes to Consolidated Financial Statements Nos. 2, 3, 8, 10, 12, 15, 16, 18, 23 and 24; and · Amend the disclosures in Item 8A, Controls and Procedures. Except as noted above, the disclosures in this Amended Report have not been updated.For more current information, the reader is advised to review the more recent filings by the Company with the Securities and Exchange Commission available on EDGAR. FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Advanced Battery Technologies.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. PART 1 ITEM 1.BUSINESS Advanced Battery Technologies, Inc. is a holding company with one direct subsidiary:Cashtech Investment Limited, a British Virgin Islands corporation.Cashtech Investment Limited is, in turn, a holding company with two subsidiaries: · Harbin ZhongQiang Power-Tech Co., Ltd., a China limited liability company (“Harbin ZQPT”).Harbin ZQPT holds the government lease of the real property on which our battery operations are located.Harbin ZQPT also manages the assets and operations of Heilongjiang ZhongQiang Power-Tech Co., Ltd., which is also a China limited liability company (“ZQ Power-Tech”) under a set of agreements between Harbin ZQPT and the registered owners of ZQ Power-Tech pursuant to which Harbin ZQPT receives all of the benefits and assumes all of the obligations of the business of ZQ Power-Tech.ZQ Power-Tech is engaged in the business of manufacturing and distributing polymer lithium-ion batteries on the property leased to Harbin ZQPT.We are in the process of transferring the assets and operations of ZQ Power-Tech to Harbin ZQPT, but have not yet obtained all of the necessary government approvals. · Wuxi ZhongQiang Autocycle Co., Ltd., a China limited liability company (“Wuxi ZQ”) that Cashtech Investment Limited acquired in May 2009.Wuxi ZQ is engaged in the business of manufacturing and distributing electric vehicles that utilize batteries manufactured by ZQ Power-Tech. Advanced Battery Technologies also owns a 49% interest in Beyond E-Tech, Inc., a Texas corporation that distributes cellular telephones in the United States. 4 ZQ Power-Tech ZQ Power-Tech is a limited liability company that was organized under the laws of the People’s Republic of China in August 2002.ZQ Power-Tech’s offices and manufacturing facility are located in northern China, in the Province of Heilongjiang, in the Economy & High-Tech Development Zone of Shuangcheng, which is a suburb of Harbin.The location is approximately 1,000 km northeast of Beijing. The Harbin Institute of Technology is one of the leading technological institutions in Asia.Two of its engineering professors now serve on ZQ Power-Tech’s Scientific Advisory Board, along with a professor of engineering at the China Engineering Academy.This close association with the Harbin Institute of Technology provides ZQ Power-Tech with a rich source of technological talent, such that ZQ Power-Tech’s research staff is filled by experienced engineers, many with masters and Ph.D degrees. ZQ Power-Tech designs, manufactures and markets rechargeable polymer lithium-ion (“PLI”) batteries.PLI batteries produce a relatively high average of 3.8 volts per cell, which makes them attractive in terms of both weight and volume.Additionally, they can be manufactured in very thin configurations and with large footprints.PLI cells can be configured in almost any prismatic shape, and can be made thinner than 0.0195 inches (0.5 mm) to fill virtually any shape efficiently.This combination of power and versatility makes rechargeable PLI batteries particularly attractive for use in consumer products such as portable computers, personal digital assistants (PDA’s) and cellular telephones. ZQ Power-Tech’s batteries combine high-energy chemistry with state-of-the-art polymer technology.Every battery component is solid, which means that there are no liquids that need to be contained by bulky, heavy cell housings.The result is a safe, thin, lightweight rechargeable battery with a wide operating temperature range.Similar to lithium-ion prismatic rechargeable cells, the ZQ Power-Tech polymer cells do not exhibit a memory problem.This means that they can be recharged at any state of charge, without first having to be completely discharged. At the present time, ZQ Power-Tech produces only one finished product.This is a cordless miner’s lamp equipped with a rechargeable PLI battery.ZQ Power-Tech has sold its miner’s lamps to an agency of the Chinese government for several years, but recently expanded its market to private industry.In 2ower-Tech received an order from a Hong Kong-based mining company for 450,000 battery cells for mine lamps, to be delivered over a three year period.As a result of the expanded marketing, ZQ Power-Tech has installed a production line dedicated to mine lamps, which has a production capacity of 100,000 lamps per year.During 2009 the miner’s lamp business yielded $13,010,694 in revenue (20.5% of total revenue). All of ZQ Power-Tech’s other sales and pending contracts are for battery cells, which are sold on an OEM basis as a component of a finished product.Among ZQ Power-Tech’s current customers are companies that use our batteries in cell phones, companies that use them in laptop computers, and a company that uses our batteries in its digital cameras.One unique market for ZQ Power-Tech’s batteries opened when, in August 2007, they were successfully tested by oceanographers in deep sea drilling equipment utilized by the China National Oceanographic Institute.The fastest-growing market for ZQ Power-Tech’s batteries, however, has been the manufacturers of battery-powered vehicles. 5 Vehicle Batteries During the summer of 2005, ZQ Power-Tech signed a cooperation agreement with the Beijing Institute of Technology to participate in the development of an all-electric bus using ZQ Power-Tech rechargeable batteries.To enhance the potential use of that battery, ZQ Power-Tech entered into a development and supply relationship with Altair Nanotechnologies, Inc. of Reno, Nevada.During 2005 Altair supplied ZQ Power-Tech with nano-structured lithium spinel electrode materials that ZQ Power-Tech has successfully tested in its vehicle batteries.The inclusion of these nanomaterials in ZQ Power-Tech’s batteries has significantly increased the power delivery and reduced the time required for recharge.ZQ Power-Tech is currently conducting research and development activities aimed at exploiting the technological advantages that the Altair nanomaterials can provide throughout ZQ Power-Tech’s catalog of batteries. The development of ZQ Power-Tech’s vehicle battery technologies has opened the door for a variety of relationships, with the result that ZQ Power-Tech is developing a significant presence in the growing market for vehicle batteries.The initial success of this venture was marked by a $21 million order to supply 3.7 volt PLI battery sets for electric cars manufactured by Aiyingsi Company of Taiwan.After a period of cooperative development, shipments under that order were made to Aiyingsi commencing in 2006. During 2ower-Tech expanded its relationship with Aiyingsi Company to include development of the world’s first “nanopowered” electric scooter.Late in the summer, the Zhong Qiang Institute of Research tested the scooter prototype and found that it could cover 28 miles at up to 18.75 mph with a single 15-minute charge.The potential market for this “alternative” vehicle is broad, including delivery services, surveillance and commuter uses.The environment-friendliness of this technology and other similar technologies used by ZQ Power-Tech were the reason stated by The Organizing Committee of China Innovative Entrepreneur Awards Organization for naming our Chairman, Fu Zhiguo, “China’s Outstanding Entrepreneur” in December 2006. More recent milestones in the growth of ZQ Power-Tech’s presence in the low emissions vehicle industry have been: Ø In July 2ower-Tech received its first commercial order for bus batteries, as a Chinese bus manufacturer ordered five PLI battery packages. Ø In March 2ower-Tech signed a sales contract with Beijing Guoqiang Global Technology Development Co. Ltd. to supply a total of 3,000 PLI battery sets for use in electric garbage trucks that were designed for the 2008 Olympics.Shipments commenced in May 2007 and continued until February 2008.The full contract was valued at $10,000,000. Ø In July 2007 ZAP, a manufacturer of zero emissions vehicles located in the U.S., placed an order to pay $5.168 million for ZQ Power-Tech batteries for use in ZAP’s vehicles. Ø In March 2ower-Tech announced that it had collaborated with Wuxi Angell on the development of an electric hybrid motorcycle that utilizes ZQ Power-Tech batteries.Three versions of the hybrid motorcycle were introduced to the U.S. market in February 2009. Ø In May 2009 ABAT acquired ownership of Wuxi Angell, giving it a captive market for its batteries as well as a dynamic presence in the growing market for electric and hybrid two-wheel vehicles. Ø In October 2ower-Tech entered into a one-year $7.8 million contract to provide 48V/15Ah and 72V/50Ah polymer lithium-ion phosphate batteries to U Long Run Sheng Technology Co., Ltd., a leading distributor of power management systems to the electric vehicle industry. 6 ZQ Power-Tech:Marketing ZQ Power-Tech has focused its marketing activities in China, with the majority of our sales continuing to be made directly by our marketing department.However we have recently begun to establish relationships with sales representatives in other major markets.Our plan is to significantly expand our market presence now that our facilities have reached an operating level sufficient to service a much higher level of sales. ZQ Power-Tech:Environmental Regulation ZQ Power-Tech’s operations produce no significant quantity of effluent or air-borne pollution.Therefore ZQ Power-Tech does not incur any significant cost as a result of the environmental regulations of the Chinese government. ZQ Power-Tech:Intellectual Property ZQ Power-Tech owns seven Chinese patents, which are patents on: - A cellular phone battery pole plate. - A polymer lithium-ion battery and its production method. - A large capacity polymer lithium-ion battery and its production method. - An ultra-thin polymer lithium-ion battery for a miner’s lamp and its production method. - A walkie-talkie lithium-ion battery and its production method. - A mobile phone battery and its production method. - a nano material lithium ion battery and its production process. 7 We also hold one US patent (Patent No. 6,994,737 B2), which covers a high capacity polymeric lithium-ion cell and its production method. Since receiving its initial funding in 2003, ZQ Power Tech has consistently devoted substantial resources to the research and development activities necessary to assure that our polymer lithium-ion batteries remain the state of the art.In 2007, for example, our research and development expenses totaled $383,871, as we developed a second-generation product line and explored the utilization of nanomaterials in our batteries.In 2008, however, the growth of demand for our products focused our attention on expansion of our facilities.Research and development expenses in 2008, therefore, were only $4,463, as our technical personnel were dedicated to the build-out of our assembly lines with new equipment.In 2009, having completed the build-out, we renewed our focus on research and development, with an expenditure of $476,196. The technology utilized in producing polymer lithium-ion batteries is widely available throughout the world, and is utilized by many competitors, both great and small.ZQ Power-Tech’s patents give it some competitive advantage with respect to certain products.However, the key to competitive success will be ZQ Power Tech’s ability to deliver high quality products in a cost-efficient manner.This, in turn, will depend on the quality and efficiency of the assembly lines that we have been developing at our plant in Harbin. Wuxi ZQ In light of the rapid expansion of the market for battery-powered vehicles, in May 2009 the Company’s subsidiary, Cashtech Investment Limited, acquired all of the registered capital of Wuxi Angell Autocycle Co., Ltd. (“Wuxi ZQ”) in exchange for three million shares of ABAT common stock.Since the acquisition, we have been engaged in integrating the operations of Wuxi ZQ with those of ZQ Power-Tech.Although each subsidiary will continue to maintain its manufacturing operations at its existing location, we are rapidly developing systems for sharing the capabilities of the two companies with respect to technical design, marketing, production and human resources. Wuxi ZQ is located in the City of Wuxi Economic and Technology Development Zone, in Jiangsu Province, about 100 kilometers west of Shanghai.Since 2002, Wuxi ZQ has been engaged in the design, development, manufacture and marketing of electric- and hybrid-powered two wheel vehicles, as well as electric-powered agricultural transport vehicles and sport utility e-vehicles.The prices of Wuxi ZQ vehicles range from $427 to $3471, with an average selling price of $957.Wuxi ZQ markets not only complete vehicles but also components, including motors, electronic controls, meters and plastic parts.Wuxi ZQ has developed a reputation for delivering vehicles that excel in both performance and style.With low noise, easy maintenance and a stable drive, the Wuxi ZQ scooters and e-bicycles are designed to capture the opportunities presented by China’s recent emphasis on reducing air pollution and the degradation of China’s environment that has accompanied its rapid industrialization. 8 Before ABAT acquired Wuxi ZQ, Wuxi ZQ was a major customer of ZQ Power-Tech.Beginning in 2008 Wuxi ZQ and ZQ Power-Tech cooperated in the development of a series of hybrid motorcycles that are outfitted with 48V/15Ah lithium-ion batteries.A computerized control puts the motorcycle on electric-only drive at low speeds, then initiates the gas engine at higher speeds.In testing by the China North Vehicle Research Institute, the hybrid motorcycles demonstrated 35 percent lower emissions than conventional gas-powered motorcycles, 20 percent increased fuel economy, and equivalent road performance.The hybrid products were introduced at industry shows in the U.S. and Europe in early 2009. Currently Wuxi ZQ has four production lines within its manufacturing facility, with the capability of expanding production in response to demand.The production lines currently manufacture 20 types of vehicles, and each line is capable of manufacturing 100 vehicles per day.Wuxi’s manufacturing operation has achieved certification under ISO9001:2000 standards, as well as certification under the standards of China’s industrial oversight agencies. Wuxi ZQ:Marketing Wuxi ZQ markets its electric vehicles primarily through a network of distributors in selected locations worldwide.Included among Wuxi ZQ’s distributors are: · Motoran Company, Turkey’s third largest two-wheeler importer, which is expected to purchase at least 1,500 scooters per month; · Floretti, a Netherlands-based distributor that is expected to distribute 5,000 of Wuxi ZQ’s lithium battery powered motorcycles in Europe in 2010; and · Ampere, a distributor based in India that is likewise expected to purchase 5,000 motorcycles for delivery in 2010. Within the past year Wuxi ZQ has also signed orders of significant size for delivery electric vehicles to distributors in Indonesia, Denmark, Israel, Italy, Chile, Brazil and others.Most of Wuxi ZQ’s products carry both EEC and DOT(EPA) certification. In order to present itself as a viable participant in the movement toward “green” vehicles, Wuxi ZQ participates in industry shows and fairs throughout the world.Within the past year, Wuxi ZQ has exhibited at IFMA Cologne, EICMA Milan, Dealer Expo 2009 in Indianapolis, the Canton Fair, and the China International Bicycle and Motor Fair, among others. Wuxi ZQ:Environmental Regulation The operations of Wuxi ZQ are governed by both national and local environmental regulations.During the period from November 2009 to February 2010, Wuxi installed an underground sewer in order to achieve compliance with a local environmental protection regulation.The total cost of the sewer project was 4,684,830 RMB (approximately $685,000).Wuxi ZQ has not had incurred any other significant expenditures in order to comply with environmental rules. 9 Wuxi ZQ:Intellectual Property Wuxi ZQ owns 14 patents issued by the government of China.The patents cover inventions by Wuxi ZQ in the areas of e-scooter appearance, electric bicycle appearance, water dispenser design, motor technology, and wheel design.The patents are issued for ten years, and will terminate at times from 2013 to 2017. Backlog ZQ Power Tech’s backlog of sales orders totaled approximately $44.3million on February 28, 2010, all of which is scheduled for delivery within the current fiscal year.Wuxi ZQ’s backlog of sales orders totaled approximately $5.4 million on February 28, 2010, all of which is scheduled for delivery within the current fiscal year.On March 12, 2009, our backlog of orders totaled approximately $63.6, all of which were orders for batteries or miners’ lamps. Employees Advanced Battery Technologies has 4 employees, all of whom are involved in administration in our New York office.ZQ Power-Tech and Wuxi ZQ collectively have 850 employees. 96 are involved in administration, 48 are involved in marketing, and 10 are involved in research and development and related technology services.The remainder is employed in production capacities.None of our employees belongs to a collective bargaining unit. In August 2ower-Tech announced that it had commenced construction of an employee vocational training center within its production base in Shuangcheng, near Harbin.The training center, which is expected to be completed later in 2010, will cover 25,000 square meters, consisting of an academic center, student activity buildings and a living area. The center will be utilized as a source of skilled personnel for both ZQ Power-Tech and Wuxi ZQ, thus alleviating one of the major hurdles to expansion in both the battery and the electric vehicle industries - recruiting the necessary personnel. Investment in Cell Phone Distributor In December 2008 Advanced Battery Technologies purchased a 49% equity interest in Beyond E-Tech, Inc., a corporation located in Texas that distributes cellular telephones manufactured in China to its order by Flying Technology Development Co. and Lenovo China.The purchase price for the shares was $1.5 million cash.The purchase agreement provided that as long as Advanced Battery Technologies remains a shareholder of Beyond E-Tech, all phones sold by Beyond E-Tech would be powered by ZQ Power-Tech batteries. Although Beyond E-Tech has only recently begun operations, Advanced Battery Technologies’ management considers the investment a reasonable means of securing a dedicated customer and a potential for ancillary profits. 10 ITEM 1A.RISK FACTORS Investing in our common stock involves a significant degree of risk. You should carefully consider the risks described below together with all of the other information contained in this Report, including the financial statements and the related notes, before deciding whether to purchase any shares of our common stock. If any of the following risks occurs, our business, financial condition or operating results could materially suffer. In that event, the trading price of our common stock could decline and you may lose all or part of your investment. Risks Attendant to our Business Operations. We may be unable to gain a substantial share of the market for batteries. Our business operations are based on the marketing of rechargeable polymer lithium-ion batteries, both on an OEM basis and as components of our scooters and miner’s lamps.There are many companies, large and small, involved in the market for rechargeable batteries.Some of our existing and potential competitors have longer operating histories and significantly greater financial, technical, marketing and other resources.It will be difficult for us to establish a reputation in the market so that manufacturers chose to use our batteries rather than those of our competitors.Unless we are able to expand our sales volume significantly, we will not be able to improve the efficiency of our operation. Our recent acquisition of Wuxi ZQ may result in reduced profitability. In May 2009 we acquired ownership of Wuxi ZhongQiang Autocycle Co., Ltd., a manufacturer of motor scooters and other electric vehicles.Wuxi ZQ recorded substantial net losses in each of its past two fiscal years:a net loss of $3,727,136 in the year ended December 31, 2008 and a net loss of $1,150,719 in the year ended December 31, 2007.In2009, even after we took control of management,Wuxi ZQ continued to lose money, finishing 2009 with a net loss of $1,392,821.Unless we are able to develop Wuxi ZQ into a consistently profitable operation, it will have a negative effect on our operating results.In addition, the effort to integrate Wuxi ZQ into our overall operations may distract management from our core battery business, which could result in reduced growth in that business.Finally, consideration must be given to the fact that Wuxi ZQ was one of our largest customers prior to the acquisition, but our reported revenue after the acquisition no longer includes sales to Wuxi ZQ, which has slowed the revenue growth of our company. Our business and growth will suffer if we are unable to hire and retain key personnel that are in high demand. Our future success depends on our ability to attract and retain highly skilled engineers, technical, marketing and customer service personnel, especially qualified personnel for our operations in China. Qualified individuals are in high demand in China, and there are insufficient experienced personnel to fill the demand.Therefore we may not be able to successfully attract or retain the personnel we need to succeed. 11 We may not be able to adequately protect our intellectual property, which could cause us to be less competitive. We are continuously designing and developing new technology. We rely on a combination of copyright and trade secret laws and restrictions on disclosure to protect our intellectual property rights. Unauthorized use of our technology could damage our ability to compete effectively.In China, monitoring unauthorized use of our products is difficult and costly.In addition, intellectual property law in China is less developed than in the United States and historically China has not protected intellectual property to the same extent as it is protected in other jurisdictions, such as the United States. Any resort to litigation to enforce our intellectual property rights could result in substantial costs and diversion of our resources, and might be unsuccessful. We may have difficulty establishing adequate management and financial controls in China and in complying with U.S. corporate governance and accounting requirements. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. We are also subject to the rules and regulations of the United States, including the SEC, the Sarbanes-Oxley Act of 2002 and the rules and regulations of the NASDAQ Stock Market.We expect to incur significant costs associated with our public company reporting requirements, costs associated with applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the SEC and requirements in connection with the continued listing of our common stock on the NASDAQ Stock Market. If we cannot assess our internal control over financial reporting as effective, or our independent registered public accountants are unable to provide an unqualified attestation report on such assessment, investor confidence and share value may be negatively impacted. 12 Since most of our assets are located in China, any dividends or proceeds from liquidation are subject to the approval of the relevant Chinese government agencies. Our assets are predominantly located inside China. Under the laws governing Foreign-invested Entities in China, dividend distribution and liquidation are allowed but subject to special procedures under the relevant laws and rules. Any dividend payment will be subject to the decision of the board of directors and subject to foreign exchange rules governing such repatriation. Any liquidation is subject to both the relevant government agency’s approval and supervision as well the foreign exchange control. This may generate additional risk for our investors in case of dividend payment or liquidation. We have limited business insurance coverage. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products, and do not, to our knowledge, offer business liability insurance. As a result, we do not have any business liability insurance coverage for our operations. Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time. Any business disruption, litigation or natural disaster might result in substantial costs and diversion of our resources. Our operations are international, and we are subject to significant political, economic, legal and other uncertainties (including, but not limited to, trade barriers and taxes that may have an adverse effect on our business and operations. We manufacture all of our products in China and substantially all of the net book value of our total fixed assets is located there. However, we sell our products to customers outside of China as well as domestically. As a result, we may experience barriers to conducting business and trade in our targeted markets in the form of delayed customs clearances, customs duties and tariffs. In addition, we may be subject to repatriation taxes levied upon the exchange of income from local currency into foreign currency, as well as substantial taxes of profits, revenues, assets or payroll, as well as value-added tax. The markets in which we plan to operate may impose onerous and unpredictable duties, tariffs and taxes on our business and products.Any of these barriers and taxes could have an adverse effect on our finances and operations. Environmental compliance and remediation could result in substantially increased capital requirements and operating costs. Our operating subsidiaries, ZQ Power-Tech and Wuxi ZQ, are subject to numerous Chinese provincial and local laws and regulations relating to the protection of the environment. These laws continue to evolve and are becoming increasingly stringent. The ultimate impact of complying with such laws and regulations is not always clearly known or determinable because regulations under some of these laws have not yet been promulgated or are undergoing revision. Our consolidated business and operating results could be materially and adversely affected if ZQ Power-Tech or Wuxi ZQ were required to increase expenditures to comply with any new environmental regulations affecting its operations. 13 We may be required to raise additional financing by issuing new securities with terms or rights superior to those of our shares of common stock, which could adversely affect the market price of our shares of common stock. We may require additional financing to fund future operations, develop and exploit existing and new products and to expand into new markets. We may not be able to obtain financing on favorable terms, if at all. If we raise additional funds by issuing equity securities, the percentage ownership of our current shareholders will be reduced, and the holders of the new equity securities may have rights superior to those of the holders of shares of common stock, which could adversely affect the market price and the voting power of shares of our common stock. If we raise additional funds by issuing debt securities, the holders of these debt securities would similarly have some rights senior to those of the holders of shares of common stock, and the terms of these debt securities could impose restrictions on operations and create a significant interest expense for us. The NASDAQ Capital Market may delist our common stock from trading on its exchange, which could limit investors’ ability to effect transactions in our common stock and subject us to additional trading restrictions. Our common stock is listed on the NASDAQ Capital Market. We cannot assure you that our common stock will continue to be listed on the NASDAQ Capital Market in the future.If the NASDAQ Capital Market delists our common stock from trading on its exchange, we could face significant material adverse consequences including: ● a limited availability of market quotations for our common stock; ● a limited amount of news and analyst coverage for our company; and ● a decreased ability to issue additional securities or obtain additional financing in the future. We do not intend to pay any cash dividends on our common stock in the foreseeable future and, therefore, any return on your investment in our common stock must come from increases in the fair market value and trading price of our common stock. We have never paid a cash dividend on our common stock.We do not intend to pay cash dividends on our common stock in the foreseeable future and, therefore, any return on your investment in our common stock must come from increases in the fair market value and trading price of our common stock. Our international operations require us to comply with a number of U.S. and international regulations. We need to comply with a number of international regulations in countries outside of the United States. In addition, we must comply with the Foreign Corrupt Practices Act, or FCPA, which prohibits U.S. companies or their agents and employees from providing anything of value to a foreign official for the purposes of influencing any act or decision of these individuals in their official capacity to help obtain or retain business, direct business to any person or corporate entity or obtain any unfair advantage. Any failure by us to adopt appropriate compliance procedures and ensure that our employees and agents comply with the FCPA and applicable laws and regulations in foreign jurisdictions could result in substantial penalties or restrictions on our ability to conduct business in certain foreign jurisdictions. The U.S. Department of The Treasury’s Office of Foreign Asset Control, or OFAC, administers and enforces economic and trade sanctions against targeted foreign countries, entities and individuals based on U.S. foreign policy and national security goals. As a result, we are restricted from entering into transactions with certain targeted foreign countries, entities and individuals except as permitted by OFAC which may reduce our future growth. 14 All of our assets are located in China and changes in the political and economic policies of the PRC government could have a significant impact upon what business we may be able to conduct in the PRC and accordingly on the results of our operations and financial condition. Our business operations may be adversely affected by the current and future political environment in the PRC. The Chinese government exerts substantial influence and control over the manner in which we must conduct our business activities. Our ability to operate in China may be adversely affected by changes in Chinese laws and regulations, including those relating to taxation, import and export tariffs, raw materials, environmental regulations, land use rights, property and other matters. Under the current government leadership, the government of the PRC has been pursuing economic reform policies that encourage private economic activity and greater economic decentralization. There is no assurance, however, that the government of the PRC will continue to pursue these policies, or that it will not significantly alter these policies from time to time without notice. Our operations are subject to PRC laws and regulations that are sometimes vague and uncertain. Any changes in such PRC laws and regulations, or the interpretations thereof, may have a material and adverse effect on our business. Our principal operating subsidiary, ZQ Power-Tech, is considered a foreign invested enterprise under PRC laws, and as a result is required to comply with PRC laws and regulations. Unlike the common law system prevalent in the United States, decided legal cases have little value as precedent in China. There are substantial uncertainties regarding the interpretation and application of PRC laws and regulations, including but not limited to the laws and regulations governing our business and the enforcement and performance of our arrangements with customers in the event of the imposition of statutory liens, death, bankruptcy or criminal proceedings. The Chinese government has been developing a comprehensive system of commercial laws. However, because these laws and regulations are relatively new, and because of the limited volume of published cases and judicial interpretation and their lack of force as precedents, interpretation and enforcement of these laws and regulations involve significant uncertainties. New laws and regulations that affect existing and proposed future businesses may also be applied retroactively. We cannot predict what effect the interpretation of existing or new PRC laws or regulations may have on our businesses. If the relevant authorities find us in violation of PRC laws or regulations, they would have broad discretion in dealing with such a violation. 15 The scope of our business license in China is limited, and we may not expand or continue our business without government approval and renewal, respectively. Our principal operating subsidiary, ZQ Power-Tech, is a wholly foreign-owned enterprise organized under PRC law, commonly known as a WFOE. A WFOE can only conduct business within its approved business scope, which ultimately appears on its business license. In order for us to expand our business beyond the scope of our license, we will be required to enter into a negotiation with the authorities for the approval to expand the scope of our business. We cannot assure you that ZQ Power-Tech will be able to obtain the necessary government approval for any change or expansion of our business scope. Our business development, future performance, strategic plans, and other objectives would be hindered if we lost the services of our Chairman. Fu Zhiguo is the Chief Executive Officer of Advanced Battery Technologies and of our operating subsidiaries, ZQ Power-Tech and Wuxi ZQ.Mr. Fu is responsible for strategizing not only our business plan but also the means of financing it.If Mr. Fu were to leave Advanced Battery Technologies or become unable to fulfill his responsibilities, our business would be imperiled.At the very least, there would be a delay in the development of Advanced Battery Technologies until a suitable replacement for Mr. Fu could be retained. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES The People’s Republic of China has given ZQ Power-Tech a lease to use the 72,000 square meter campus in Harbin, China where ZQ Power-Tech’s offices and manufacturing facility are located.The campus is 24 km from the nearest airport.The nearest port is Da Lian.The lease expires in September 2043.ZQ Power-Tech is not required to pay any rental for the property as long as it continues to utilize the property for manufacturing. From 2004 to 2ower-Tech carried on a program of expanding its production facility.In 2006 it completed Building A and Building B, 30,000 square feet of manufacturing capacity, which in 2ower-Tech upgraded, so that those two buildings reached a production capacity of approximately $50,000,000 per year, depending on the specific products being produced.Due to the rapid increase in the Company’s sales, between 2008 and 2009 Management developed additional assembly lines in Building C and Building D.These additional lines became operational in July 2009, increasing ZQ Power-Tech’s production capacity by 165%.Management is now upgrading the production lines in Buildings A and B to again increase productivity. 16 In November 2ower-Tech received ISO9001 certification pertaining to Manufacturing and Quality Control Approval. Wuxi ZQ utilizes a 80,000 square meter manufacturing facility in the City of Wuxi with a production floor space of 47,837 square meters.The research and development division occupies 3,000 square meters.Most of the remainder is dedicated to inventory, sales and administration. ITEM 3.LEGAL PROCEEDINGS Susquehanna Financial Group, LLLP v. Advanced Battery Technologies, Inc.In September 2008 Susquehanna Financial Group, LLLP (“SFG”) commenced this action in the Court of Common Pleas of Montgomery County, Pennsylvania (Civil Action No. 08-25505).SFG alleges that it was party to two contracts with the Company, pursuant to which SFG alleges that it was entitled to serve as financial advisor with respect to any offering of securities by the Company completed prior to March 2009.SFG alleges that the Company failed to afford SFG the opportunity to serve as financial advisor in connection with the private placement by the Company in August 2008.SFG alleges that it is entitled to damages in the amount of $1,359,872.46 and a warrant to purchase 81,882 share of the Company’s common stock exercisable at $8.00 per share.The Company has answered the Complaint, and has denied that SFG was entitled to serve as financial advisor in connection with the August 2008 private placement by reason of the fact that SFG had terminated its agreements with the Company, had waived any continuing rights under the contracts, and had acted in bad faith in connection with the services it undertook to perform for the Company. Sui-Yang Huang v. Advanced Battery Technologies, Inc.In September 2009, Sui-Yang Huang commenced this action in the United States District Court for the Southern District of New York (Civil Action:09 Civ. 8297). The plaintiff was the Company’s Chief Technological Officer at that time.The complaint alleges that ABAT breached its employment contract with Mr. Huang, and demands between $1.25 million and $5 million in damages. The Company believes that the alleged claim has no merit and has answered the complaint denying liability. ITEM 4. RESERVED. 17 PART II ITEM 5 .MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES (a) Market Information Since February 26, 2008, the Company’s common stock has been listed on the NASDAQ Capital Market under the symbol “ABAT.”Prior to listing on NASDAQ, the Company’s common stock was quoted on the American Stock Exchange. Set forth below are the high and low sales for each of the eight quarters in the past two fiscal years. Bid Quarter Ending High Low March 31, 2008 $ $ June 30, 2008 $ $ September 30, 2008 $ $ December 31, 2008 $ $ March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ (b) Shareholders Our shareholders list contains the names of 398 registered stockholders of record of the Company’s Common Stock. (c)Dividends The Company has never paid or declared any cash dividends on its Common Stock and does not foresee doing so in the foreseeable future.The Company intends to retain any future earnings for the operation and expansion of the business.Any decision as to future payment of dividends will depend on the available earnings, the capital requirements of the Company, its general financial condition and other factors deemed pertinent by the Board of Directors . (d)Securities Authorized for Issuance Under Equity Compensation Plans The information set forth in the table below regarding equity compensation plans (which include individual compensation arrangements) was determined as of December 31, 2009. 18 Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders 0 N.A. Equity compensation plans not approved by security holders Total In 2009 the Board of Directors and shareholders approved the 2009 Equity Incentive Plan.The Plan authorized the Board to issue up to 5,000,000 common shares during the ten year period of the Plan.The shares may be awarded to employees or directors of Advanced Battery Technologies or its subsidiaries as well as to consultants to those entities.The shares may be awarded as outright grants or in the form of options or restricted stock.5,000,000 shares remain available for issuance under the plan. In 2006 the Board of Directors adopted the 2006 Equity Incentive Plan.The Plan authorized the Board to issue up to 8,000,000 common shares during the ten year period of the Plan.The shares may be awarded to employees or directors of Advanced Battery Technologies or its subsidiaries as well as to consultants to those entities.The shares may be awarded as outright grants or in the form of options, restricted stock or performance shares.891,000 shares remain available for issuance under the plan. (e)Sale of Unregistered Securities Advanced Battery did not effect any unregistered sales of equity securities during the 4th quarter of 2009. (f) Repurchase of Equity Securities Advanced Battery did notrepurchase any shares of its common stock during the 4th quarter of 2009. 19 ITEM 6. SELECTED FINANCIAL DATA Revenue $ Net Income/(Loss) $ 21,802,052 $ 20,186,932 $ $ $ ) Net Income/(Loss) Per Share – Diluted $
